Citation Nr: 1011729	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent prior to January 11, 2003, and to a disability rating 
greater than 20 percent thereafter, for discogenic 
lumbosacral disc disease.

2.  Entitlement to a separate rating of 10 percent or higher 
for sciatica of the right lower extremity at any time from 
January 11, 2003. 

3.  Entitlement to a separate rating of 10 percent or higher 
for sciatica of the left lower extremity at any time from 
January 11, 2003.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to 
January 2003.  The Veteran had subsequent National Guard 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2005, a statement of the case was issued in February 2006, 
and a substantive appeal was received in May 2006.  The 
September 2004 rating decision granted service connection for 
low back disability and assigned a 10 percent rating, 
effective from January 11, 2003.  A subsequent rating 
decision in July 2008 increased the rating to 20 percent, 
effective from November 30, 2007.  The July 2008 rating 
decision also assigned separate ratings for sciatica of the 
left lower extremity and for sciatica of the right lower 
extremity.  A 10 percent rating was assigned for sciatica of 
each lower extremity, effective from November 30, 2007.  As 
the sciatica ratings are outgrowths of the original increased 
rating for low back disability issue, the Board views these 
issues as also being in appellate status. 

The issues of entitlement to a separate rating of 10 percent 
or higher for sciatica of the right lower extremity at any 
time from January 11, 2003, and of entitlement to a separate 
rating of 10 percent or higher for sciatica of the left lower 
extremity at any time from January 11, 2003, are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on the appellant's part.




FINDINGS OF FACT

1.  Prior to November 30, 2007, the Veteran's service-
connected discogenic lumbosacral disc disease was manifested 
by forward flexion of the thoracolumbar spine limited to 65 
degrees, but not manifested by forward flexion limited to 60 
degrees or less; combined range of thoracolumbar motion 120 
degrees or less; muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spine contour, or 
incapacitating episodes having a total duration of at least 2 
weeks during a 12 month period.

2.  From November 30, 2007, the Veteran's service-connected 
discogenic lumbosacral disc disease is manifested by forward 
flexion of the thoracolumbar spine limited to 60 degrees, but 
not manifested by forward flexion limited to 30 degrees or 
less, ankylosis, or incapacitating episodes having a total 
duration of 4 weeks during a 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for discogenic lumbosacral disc disease have not been 
met for the period prior to November 30, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.40, 4.45, 4.58, 4.59, 4.66, 4.71a, and Diagnostic Code 
5243 (2009).


2.  The criteria for a disability rating in excess of 20 
percent for discogenic lumbosacral disc disease have not been 
met for the period from November 30, 2007.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.40, 4.45, 4.58, 4.59, 4.66, 4.71a, and Diagnostic Code 5243 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2003.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  The RO provided the 
appellant additional information regarding disability ratings 
and effective dates in November 2007.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  His claim was 
readjudicated in July 2008 via a supplemental statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim is sufficient to cure 
a timing defect).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from a rating decision granting service connection 
and assigning initial ratings.  Consequently, Vasquez-Flores 
is inapplicable.  Furthermore, the Board notes that the 
United States Court of Appeals for the Federal Circuit 
recently vacated the holding of the Veteran's Court in 
Vazquez-Flores, which required the VA to notify a veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records and private treatment 
records are on file.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded medical examinations in connection 
with this appeal in October 2003 and November 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports are thorough and contain sufficient 
detail so that the Board's evaluation of the low back 
disability is a fully informed one.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  Thus, the Board finds that 
further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Increased Rating

The Veteran contends that the severity of his service-
connected discogenic lumbosacral disc disease warrants a 
higher disability rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

(1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

(2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

(3)  40 percent - Forward flexion of the thoracolumbar spine 
is 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

(4)  50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

(5)  100 percent - Unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine listed 
above or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  See 38 C.F.R. § 4.25 (combined ratings table).  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.



Factual Background

The present appeal involves the Veteran's claim that the 
severity of his service-connected discogenic lumbosacral disc 
disease warrants a higher disability rating.  The Veteran's 
discogenic lumbosacral disc disease has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Historically, 
service connection was granted for discogenic lumbosacral 
disc disease in September 2004, and given a 10 percent 
disability rating, effective January 11, 2003.  Subsequently, 
a July 2008 rating decision increased the disability rating 
from 10 percent to 20 percent, effective November 30, 2007.  
As the maximum schedular rating was not assigned, this issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).

The Veteran's service medical records document that the 
Veteran complained of and was treated for back pain during 
service.  Records indicate that the Veteran injured his back 
in October 2001 and also injured his back in a motor vehicle 
accident in April 2002.  An x-ray report from May 2002 
documented no acute fracture or subluxation, spina bifida 
occulte of S1, mild facet joint sclerosis in the lower lumbar 
spine, disc spaces were well preserved, and visualized soft 
tissues were unremarkable; the overall impression was no 
acute abnormality seen.  An MRI report from June 2002 
documented vertebral body height and alignment maintained 
throughout, no significant disc space narrowing, no 
significant central canal stenosis, no significant neural 
foraminal narrowing at any level, bone marrow signal was 
normal throughout, and the cord was noted to terminate 
normally at the upper aspect of L1; the Veteran was diagnosed 
with mild broadbased bulge at L5-S1.  

Private treatment records reflect the Veteran's complaints of 
and treatment for low back disability.  Range of motion 
testing of the thoracolumbar spine in May 2002 was limited by 
approximately 25 percent, and the Veteran experienced central 
pain from approximately T10-L4.  Range of motion testing of 
the thoracolumbar spine in July 2002 showed forward flexion 
to 85, extension to 10 degrees, bilateral sidebending to 10 
degrees, bilateral rotation to 75 degrees, and bilateral 
straight-leg raising to 65 degrees.  Range of motion testing 
of the thoracolumbar spine in August 2002 showed forward 
flexion to 90, extension to 15 degrees, bilateral sidebending 
to 15 degrees, bilateral rotation to 75 degrees, and 
bilateral straight-leg raising to 70 degrees.  In April 2003, 
the Veteran was diagnosed with lumbar radiculopathy and 
underwent a caudal epidural steroid injection.  In May 2003, 
the Veteran was diagnosed with lumbar radiculopathy and 
lumbar facet syndrome and underwent bilateral L5-S1 facet 
joint injections and a caudal epidural steroid injection.  In 
August 2003, a clinician stated that the Veteran would not 
benefit from another injection and that he did not really 
have true radicular symptoms, and that most of the Veteran's 
complaints were musculoskeletal related.  Subsequently, in 
August 2003, the same clinician stated that strenuous 
activities exacerbate the Veteran's pain symptoms, which 
include right leg radicular symptoms and low back pain and 
spasms.  In September 2003, the Veteran reported that his 
pain did not prevent him from walking any distance; that he 
could do most of his usual work, but no more; that he could 
manage all personal care with some increased symptoms; that 
his sleep was greatly disturbed (3-5 hours sleeplessness); 
and that he could hardly do any recreational/sports 
activities because of increased symptoms.  A record dated 
April 29, 2004, states that the Veteran was seen for a back 
injury, that he was unable to perform physical training, and 
to excuse him from physical training activities through June 
1, 2004.  A record dated in March 2005 states that the 
Veteran had been advised to avoid strenuous activity for the 
next 45 days while undergoing treatment for low back pain.

The Veteran was afforded a VA examination pertinent to his 
low back disability in October 2003.  During the examination, 
the Veteran reported pain to be achy, dull in nature, and 
sometimes sharp, and that is was primarily located in the 
lower thoracic upper lumbar region with episodic radiation 
into the right gluteal and no further.  The Veteran denied 
weakness or numbness in the legs.  He reported quality 
intensity of 6/10 and with flare-ups at 7/10.  He further 
reported that flare-ups were associated with lifting heavy 
objects and running, and were alleviated by bedrest.  The 
Veteran reported loss of range of motion with discomfort, 
which was exacerbated with repetitive type activities.  The 
Veteran stated that he did not use a brace, and that he could 
"walk forever."  The Veteran denied a history of 
incapacitation over the past year.  Examination of the 
Veteran revealed normal gait, normal curvature of the spine, 
minor tenderness to percussion over the upper lumbar region, 
no muscular spasm appreciated, and the lower extremities were 
unremarkable for deep tendon reflex and motor and sensory 
abnormalities.  Range of motion testing of the thoracolumbar 
spine showed forward flexion to 65 degrees secondary to pain, 
extension to 20 degrees, left lateral flexion to 25 degrees, 
right lateral flexion to 25 degrees, left lateral rotation to 
25 degrees, and right lateral rotation to 25 degrees.  The 
combined range of motion of the thoracolumbar spine was 185 
degrees.  The examiner diagnosed the Veteran with discogenic 
lumbosacral pain with mild to moderate functional impairment.

In November 2007, the Veteran was afforded a VA fee basis 
examination for his low back disability.  During the 
examination, the Veteran reported experiencing stiffness 
limited mobility, constant pain (5/10), weakness and pain 
when lifting and bending.  He reported that the 
characteristic of the pain was squeezing, burning, aching, 
sharp, and numbness.  The Veteran reported that he can 
function without medication while experiencing pain.  He 
denied using any assistive device for ambulation, as well as 
incapacitation.  Examination of the Veteran revealed normal 
gait, no evidence of radiating pain on movement, no muscle 
spasm, tenderness, positive straight leg raising tests, and 
no ankylosis of the lumbar spine.  Range of motion testing of 
the thoracolumbar spine showed forward flexion to 65 degrees 
(with pain occurring at 60 degrees ), extension to 20 
degrees, left lateral flexion to 25 degrees, right lateral 
flexion to 20 degrees, left lateral rotation to 20 degrees, 
and right lateral rotation to 20 degrees.  The combined range 
of motion of the thoracolumbar spine (including loss of range 
of motion due to pain) was 165 degrees.  The examiner found 
that the Veteran's joint function was additionally limited by 
pain after repetitive use, and that it had a major functional 
impact, but that there was no additional limitation after 
repetitive use due to fatigue, weakness, lack of endurance, 
or incoordination.  The examiner stated that the Veteran's 
joint function was additionally limited by 0 degrees.  The 
Veteran had L5 sensory deficit of bilateral dorsal feet and 
bilateral lateral feet.  The Veteran also had S1 sensory 
deficit of bilateral lateral legs and bilateral lateral feet; 
the right lower extremity reflexes revealed knee jerk 2+ and 
ankle jerk 2+; the left lower extremity reflexes revealed 
knee jerk 2+ and ankle jerk 2+.  The examiner opined that the 
most likely peripheral nerve was the sciatic nerve.  The 
Veteran's intervertebral disc sydrome did not cause any bowel 
dysfunction, bladder dysfunction, or erectile dysfunction.  
The examiner diagnosed the Veteran with status post 
broadbased bulge at L5-S1 with discogenic lumbosacral disc 
disease with intervertebral disc syndrome.

The record does not contain VA outpatient treatment medical 
records.

The Veteran has submitted statements regarding the severity 
of his low back disability.  In August 2005, the Veteran 
described his low back disability symptomatology, his 
treatment, and how the disability affects his activities of 
daily living and employment.

Analysis

Initially, the Board notes that compensable objective 
neurologic abnormalities from discogenic lumbosacral disc 
disease have been evaluated separately.  In this case, 
service connection has been granted for sciatica of the right 
and left lower extremities associated with discogenic 
lumbosacral disc disease (as noted in the Introduction).  
Because these associated disabilities are already separately 
compensable, they have not been considered for purposes of 
the Board's current analysis under Diagnostic Code 5243.

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that his service-connected discogenic 
lumbosacral disc disease is more severe than the assigned 
disability ratings reflect.  Medical evidence generally is 
required to probatively address questions requiring medical 
expertise; lay assertions do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay assertions may serve to 
support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The Board 
has considered the Veteran's contentions carefully.  In this 
case, competent medical evidence offering detailed medical 
findings and specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the Veteran's service-connected discogenic 
lumbosacral disc disease.

There is no doubt that the Veteran's service-connected low 
back disability results in impairment.  The Veteran's 
complaints of pain are credible and fully supported by the 
medical evidence.  Nevertheless, the Board must apply the 
regulatory criteria for assigning ratings for the discogenic 
lumbosacral disc disease.  The Board has considered rating 
the Veteran's discogenic lumbosacral disc disease under other 
Diagnostic Codes in order to provide the Veteran with the 
most beneficial rating.  The Board finds that the Veteran's 
low back disability is rated most appropriately under 
Diagnostic Code 5243.

Due to the staged ratings throughout the period on appeal, 
the Board must consider different criteria according to the 
rating assigned to each period of time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

To meet the criteria for a rating in excess of 10 percent 
prior to November 30, 2007, the Veteran must show, forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  In the alternative, 
the Veteran may show incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  To meet the criteria for a rating in excess 
of 20 percent since November 30, 2007, the Veteran must show, 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  In the alternative, the Veteran may show 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months. 

In considering the period prior to November 30, 2007, the 
Board has determined that the Veteran was not entitled to 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The Board notes that the Veteran has not at any time shown 
manifestations that would warrant the next higher (20 
percent) rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5243, such as limitation of forward flexion to 60 degrees or 
less, a combined range of motion 120 degrees or less, muscle 
spasms, abnormal gait, scoliosis, reversed lordosis, abnormal 
kyphosis, or incapacitating episodes.  , private treatment 
records documenting range of motion testing prior to the 
Veteran's discharge from service showed forward flexion to 85 
degrees in July 2002 and 90 degrees in August 2002.  
Significantly, during the October 2003 VA examination, the 
Veteran achieved forward flexion to 65 degrees with 
consideration of pain and a combined range of motion of 185 
degrees.  During the examination the Veteran was found to 
have normal gait, normal curvature of the spine, no muscular 
spasm, the lower extremities were unremarkable for deep 
tendon reflex and motor and sensory abnormalities, and the 
Veteran denied incapacitation.  The Board also notes that the 
Veteran's private treatment records document that he was to 
avoid physical training and strenuous activities; however, 
incapacitating episodes require bed rest prescribed by a 
physician and treatment by a physician, which is not 
evidenced by the record.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  Given this disability picture, the Board finds 
that the Veteran's symptoms more nearly approximated a 10 
percent disability rating prior to November 30, 2007.

In sum, the Board finds that the preponderance of the 
evidence is against finding that the Veteran is entitled to a 
disability rating in excess of 10 percent for discogenic 
lumbosacral disc disease prior to November 30, 2007.

In considering the period from November 30, 2007, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for a rating greater than 20 percent for 
discogenic lumbosacral disc disease.  The Board notes that 
the competent evidence at no time shows forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Significantly, 
during the November 2007 VA fee basis examination, range of 
motion testing showed forward flexion to 60 degrees while 
considering pain, and the combined range of motion of the 
thoracolumbar spine was 165 degrees, and the examiner 
specifically stated that ankylosis was not present.  The 
Board also has considered the applicability of 38 C.F.R. §§ 
4.40, 4.45, and 4.59; however, there is no objective evidence 
which would warrant a rating greater than 20 percent.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that, in reporting the range of motion study results, the 
November 2007 examiner took into account painful motion, and 
the Veteran still had forward flexion to 60 degrees.  As 
such, based on these objective findings, the Veteran's 
disability does not meet the criteria for a rating greater 
than 20 percent under Diagnostic Code 5243.

In addition, the Veteran's service-connected discogenic 
lumbosacral disc disease does not warrant a rating greater 
than 20 percent based on incapacitating episodes.  The record 
reflects no periods of acute signs and symptoms due to the 
Veteran's lumbar spine disability that have required bed rest 
and treatment prescribed by a physician.  Rather, during the 
Veteran's November 2007 VA fee basis examination, the Veteran 
denied incapacitating episodes.  The absence of any evidence 
of incapacitating episodes of intervertebral disc syndrome, 
much less incapacitating episodes having a total duration of 
at least 4 weeks during the past 12 months, means that the 
criteria under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes have not been met.

In sum, the Board finds that the totality of the competent 
evidence shows that a disability rating in excess of 20 
percent from November 30, 2007 is not warranted.

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disability on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R.
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the medical evidence and the symptoms described 
by the Veteran fit within the criteria found in Diagnostic 
Code 5243.  In short, the rating criteria contemplate not 
only his symptoms but the severity of his disability.  For 
these reasons, referral for extraschedular consideration is 
not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

The Veteran may always initiate a claim for an increased 
rating in the future if there is an increase in the severity 
of his discogenic lumbosacral disc disease.


ORDER

Entitlement to a disability rating greater than 10 percent 
for discogenic lumbosacral disc disease for the period prior 
to November 30, 2007, is not warranted.  Entitlement to a 
disability rating greater than 20 percent for discogenic 
lumbosacral disc disease for the period from November 30, 
2007, is not warranted.  To this extent, the appeal is 
denied. 


REMAND

As noted in the introduction, during the course of this 
appeal the RO assigned separate compensable ratings for 
sciatica of the right lower extremity and sciatica of the 
left lower extremity.  This is in accordance with applicable 
rating criteria for the Veteran's service-connected disc 
disease which call for associated objective neurologic 
abnormalities to be evaluated separately under an appropriate 
diagnostic code.  

In the present case, the assignment of separate 10 percent 
ratings for sciatica of each lower extremity was effective 
November 30, 2007.  Therefore, entitlement to separate 
compensable ratings prior to this date is still for 
consideration, as well as the question of whether a rating in 
excess of the currently assigned 10 percent is warranted.  
Issuance of a supplemental statement of the case is necessary 
before the Board may properly undertake appellate review of 
these issues. 

Accordingly, the case is hereby REMANDED for the following 
actions:

After undertaking any additional 
development the RO may deem necessary, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case on the issue of 
entitlement to a separate rating of 10 
percent or higher for sciatica of the 
right lower extremity at any time from 
January 11, 2003, and the issue of 
entitlement to a separate rating of 10 
percent or higher for sciatica of the 
left lower extremity at any time from 
January 11, 2003.  After they are 
afforded an opportunity to respond, the 
case should then be returned to the Board 
for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


